DETAILED ACTION
Claims 1- 20 have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2020 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on March 07, 2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,497,769, US 9,035,755 and US 9,601,015 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed December 09, 2020 have been fully considered but they are not persuasive. The followings are Applicant’s arguments and Examiner’s response: 
Applicant argues 
The examples identified above from paragraphs 20, 45, 61 and 147 of the Dahlgren reference are by no means the only examples found in the disclosure. This relevance determination is central to the disclosure of Dahlgren and there are at least seventy (70) instances of the term in the Dahlgren application. The reason for the Dahlgren reference's focus on "relevance" is because the Dahlgren system ingests data from many sources, and information received from at least some of these sources will be irrelevant to other 

The Dahlgren device requires the system to determine the "relevance" of the data received. (See citations to Dahlgren, above). This is because the Dahlgren device receives data from a variety of sources, at least some of which will not be sending relevant data to the system. The present invention, on the other hand, only receives data from snow maintenance vehicles, and therefore all the data received is relevant for the purpose of determining snow maintenance instructions. The present invention does not conduct any relevance check on the data it receives, because all of the received data is relevant. If the Dahlgren system omits the step of determining the relevance of incoming data, the Dahlgren system would be unsuitable for its intended purpose of receiving data from multiple inputs and sorting relevant information at the receiving server. Dahlgren cannot be the basis for a rejection under Section 103, because the proposed modification of omitting relevance checks on received data renders it unfit for its intended purpose. 

Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a) The system of the current invention, on the other hand, only takes data from relevant sources, so there is no need to perform the relevance check; b) The present invention, on the other hand, only receives data from snow maintenance vehicles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim recites the server receives a plurality of sets of collected information from a plurality of vehicles and then process the received collected information.  However, the claim does not specific limiting “only take data from relevant sources or snow maintenance vehicles”.  The claim recites the method comprising the limitations but does not exclusively recites receiving and determining information only from the vehicles.   In response to applicant's argument that “Combining the Dahlgren reference with the Doherty reference would render the Dahlgren system unsatisfactory for its intended purpose”, a 

Applicant argues 
The Examiner responds to these arguments by claiming that the claims do not recite a limitation that requires the data to be relevant for the purpose of determining the instructions. Specifically, the Examiner argues that the claim does not recite a limitation that the system "only take data from relevant sources." The Applicant disagrees with this contention. The Applicant notes that the claims require (underling added): 
receiving from a plurality of snow maintenance vehicles and by a server, a plurality of sets of collected information, each of the collected sets of information comprising a snow maintenance vehicle physical location and at least one of weather and road conditions in an area of the respective snow maintenance vehicle; processing, by the server, the received collected information to determine an instruction for at least one of the plurality of snow maintenance vehicles 
Thus, by definition, the claimed invention is only taking data from relevant sources, because specific limitations in the claims require that the information come from snow maintenance vehicles, that the information be weather and/or road conditions in the area of the snow maintenance vehicles and that the instructions derived from the data be made for the snow maintenance vehicles. 
These specific limitations distinguish the present invention from the disclosure of Dahlgren. As noted above, Dahlgren indiscriminately takes data from all types of 5 
vehicles, and then attempts to parse that data set down to only data which is "relevant" for its intended use. The present invention, as claimed, does not engage in such indiscriminate data ingestion, because by the plain language of the claims, the data only comes from snow maintenance vehicles, is comprised of data collected in the area surrounding the snow maintenance vehicles and is used to formulate an instruction for the snow maintenance vehicles. Thus, contrary to the Examiner's contention, the claims do include limitations which require that the system "only take data from relevant sources." For these reasons, the claims do contain limitations which distinguish the present invention from the disclosure of 

Examiner respectfully disagrees.  As mentioned above, the claim does not recites receiving and determining information exclusively only from the vehicles and/or relevant source.   Based on the broadest reasonable interpretation, the claim is structured as inclusive or an open-ended and does not exclude additional, unrecited elements or method steps.  In addition, this argued “only take data from relevant source” is not supported by the Applicant’s Specification. Furthermore, the page 7 of Specification defines the vehicles can be motorized, such as commercial or private trucks and cars, or unmotorized, such as trailer.  Therefore, the combination in view of Doherty is relying on the teaching of snow maintenance vehicle and determining the instruction for at least one of the plurality of snow maintenance vehicles.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 11-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlgren et al. (US 2005/0065711), in view of Doherty et al. (U.S. 2004/0195357).
As per claim 1, Dahlgren discloses a method, comprising: 
(a) receiving from a plurality of vehicles (a multi-vehicle population having a plurality of individual vehicle environments 10; Para. 32; Fig. 1-2) and by a server (central facility 12; Para. 32; Fig. 1-2), a plurality of sets of collect information, each of the collected sets of information comprising a vehicle physical location (Para. 34,40,56; from location unit 32 of the vehicle on-board system 20) and at least one of weather and road conditions in an area of the respective vehicle (Para. 38 states the detected event is correlated with location/positional information; Para. 40 states detected event is communicated to the central facility/claimed server; Abstract states roadway information; Para. 45 states the event information from the vehicle to the server can be associated with signifying the occurrence of an event related to roadway condition; Para. 49 states weather condition) (also see Para. 56,61,63);

(c) providing the instruction to a user (Para. 45: central facility may then communicate this event information to the vehicle of interest associated with the relevance match; Para. 61; to vehicle B; Para. 65-76: directed to user groups; also see Para. 165-166,170,171,181,183,216,221-223 for different type of warning).
The invention of Dahlgren does not explicitly mention snow maintenance vehicle and determining the instruction for at least one of the plurality of snow maintenance vehicles.
In the analogous art of vehicle used under snow condition (snow maintenance vehicle), Doherty shows the date parameter comprises one or more of a location of a pothole, a location of a broken lamp, a location of a broken guardrial, a location of areas requiring mowing, a location of areas requiring spraying, a location of areas requiring cleaning, a location of bridge damage, a location of other road damage, or a location of work being performed by the crew of the maintenance vehicle (Para. 37,39,40,41)
Dohertly further shows a system comprises: a communication module in a snow maintenance vehicle, each maintenance vehicle also comprising a respective satellite location unit [GPS receiver] to provide a current maintenance vehicle location; a server [remote station 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as suggest by Dahlgren to include the snow maintenance vehicle as suggest by Dohertly because it would allow the system of Dahlgren to collect additional information in regards to the location of the road for snow maintenance vehicle, thereby increasing the effectiveness and flexibility of the invention in such the system could provide additional service and alternative intended use of system. 
Examiner notes that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that "The recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431 -32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Plewlett- Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) 
	As per claim 2, the invention of Dahlgren would have been obviously show the instruction comprises one or more of a dispatch command, an alarm based on a temporal trend in weather conditions, an alarm based on a difference in weather conditions, an alarm based on a temporal trend in road conditions, an alarm based on a difference in road conditions, a snow plow setting, a mixture of materials being applied to a road surface, and an amount of materials being applied to the road surface (Para. 65-76; at least dispatch command, an alarm based on a difference in weather conditions, an alarm based on a difference in road conditions ).
As per claim 4, the invention of Dahlgren would have been obviously show the user is an operator of the respective snow maintenance vehicle (the vehicle would be operated by a human operator; Para. 61 and 67) wherein the combination in view of Doherty shows the vehicle can be implemented as snow maintenance vehicle.
As per claim 5, the invention of Dahlgren show the system will be enable drives and vehicles to instantly communicate with the agency managers responsible for the infrastructure.  Additional drivers may be able to communication via the vehicle, or handheld device that communicates with the vehicle and to the call center (Para. 146).  Para. 179 shows handheld computer.  In other words, the use of vehicle or handheld device would be a known alternative, and therefore the instruction can be transmitted over a wireless network to a handheld device associated with the user because it is known in the art to use handheld device as a mobile device to user convenience.  
As per claims 11-12,14-15, they correspond to claims 1-2, 4-5; they are therefore rejected for the similar reasons set forth. 

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlgren et al. (US 2005/0065711), in view of Doherty et al. (U.S. 2004/0195357), further in view of Doi (US 2002/0077749).
As per claim 6, the combined invention of Dahlgren in view of Doherty does not explicitly mention the instruction is provided to the user orally via a radio signal.
In the analogous art of navigation or positioning system, Doi would have been obviously show the instruction is provided to the user orally via a radio signal (Para. 43; instruction is implemented by guidance instruction/route by text and speech that is orally. Radio signal can be implemented by wireless signal as one of the conventional radio signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as suggest by the combined invention to include the instruction with orally via a radio signal as suggest by Doi because it would be implemented as combining prior art elements according to know methods to yield predictable results and also use of known techniques to improve similar methods in the same way by providing orally instruction to the user, thereby the user can be notified by text and speech in addition to the map display. 
As per claim 6, it corresponds to claim 6; it is therefore rejected for the similar reasons set forth. 

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dahlgren et al. (US 2005/0065711), in view of Doherty et al. (U.S. 2004/0195357), further in view of Tummala (US 2006/0022846).

In analogous art, Tummala shows the user is a supervisor not located in the respective vehicle; wherein the vehicle information is provided to the supervisor at a non-portable computer terminal or at a portable computer via a wireless signal and the supervisor sends the vehicle information to the operator of the respective vehicle (Para. 46-47, 58-67, 72,80, 84-85, 94-103; Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time of invention the machine that used by the supervisor as suggested by the combined invention could be either portable with wireless or non-portable computer based on the specific configuration or desire of the system. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention as suggested by the combined invention to include the supervisory system as suggested by Tummala because it would provide additional controlling to the system in order to control the information being communicated. 


Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HOI C LAU/Primary Examiner, Art Unit 2689